PER CURIAM
Defendant appeals his convictions for burglary in the first degree, rape in the first degree, sexual abuse in the first degree and theft in the first and third degrees. We have considered and reject, without discussion, his contention that he was arrested without probable cause and that the trial court therefore erred in denying his motion to suppress evidence obtained as a result of the allegedly unlawful arrest.
The state concedes, however, that the trial court’s imposition of terms of post-prison supervision of 250 months on rape in the first degree and 120 months on sexual abuse in the first degree exceed the maximum allowed by law. It also concedes that the court erred in ordering that defendant be sentenced pursuant to ORS 137.635 on his convictions for sexual abuse and theft. We agree and accept the concessions.
Convictions affirmed; remanded for resentencing.